I dissent from the views expressed in the majority opinion and adhere to the views stated by me in Hancock v. Halliday,65 Idaho 645, 150 P.2d 137, 147, 149, 152, 153, 154 A.L.R. 295.
It seems to me that the majority of the court fail to answer the question: Did the contract doctor become a party to the tort as a stranger to the contract between the employer and employee, or as a result of that contract? Certainly the physician would never have been in the case had it not been for the existence of the contract between him and the employer, to which the employer was a party. See, also, the views expressed by me in denying petition for rehearing in Lebak v. Nelson,62 Idaho 1 18-120, 107 P.2d 1064, 1065.